Citation Nr: 1636654	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  09-24 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an extraschedular rating based on the combined effects of multiple service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from December 1995 to August 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which granted service connection for adjustment reaction with anxious mood, and assigned a noncompensable disability rating, effective October 3, 2007.  

In a January 2009 Decision Review Officer (DRO) decision, the RO assigned a 10 percent rating for the adjustment reaction with anxious mood, effective October 3, 2007.

In a May 2013 decision, the Board denied the claim of entitlement to an initial rating higher than 10 percent for the Veteran's adjustment disorder.  The Veteran appealed the May 2013 Board decision to the Court of Appeals for Veterans Claims (Court).  In an August 2014 Memorandum Decision, the Court vacated the Board's decision and remanded the issue to the Board for adjudication consistent with the Memorandum Decision.

In January 2015, the Board remanded the higher rating claim for adjustment disorder for additional development. 

In an April 2015 rating decision, the Appeals Management Center (AMC) assigned a 30 percent rating for the Veteran's adjustment disorder, effective March 21, 2015.

In a December 2015 decision, the Board granted the Veteran's higher rating claim and assigned a 30 percent rating, effective October 3, 2007.  In that decision, the Board also found that the issue of entitlement to an extraschedular rating based on multiple service-connected disabilities has been raised from the record and remanded the matter to be referred to the Under Secretary for Benefits or Director of Compensation and Pension Service for extraschedular evaluation.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted, in December 2015, the Board remanded the instant claim for additional development.  Specifically, the Board directed that the AOJ refer the claims file to the VA Under Secretary for Benefits or the Director of Compensation and Pension Service for extraschedular evaluation based on the combined effects of multiple, service-connected disabilities.  The Board also requested that a supplemental statement of the case (SSOC) be issued if the benefit sought was not granted in full.  

While the record reflects that, in a January 2016 Deferred Rating Decision, the AOJ noted that referral of the extraschedular rating claim was necessary, there is no indication that the requested action had been undertaken as directed by the December 2015 remand.  Notably, the record does not contain any determination from the Director of the Compensation and Pension Service or VA Under Secretary for Benefits as to the extraschedular rating claim or an SSOC.    

Based on the foregoing, the Board finds that the AOJ did not substantially comply with the mandates of the December 2015 remand and that this matter must be remanded to ensure compliance with the Board's previous remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Refer the claims file to the VA Under Secretary for Benefits or the Director, Compensation and Pension Service for adjudication of entitlement to an extraschedular rating for based on the combined effects of the service connected disabilities at any point during the appeal period.

2.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




